Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., and Bryan, J., concurred.
The complainant states in her bill, that she joined her husband in a conveyance to Eugene G. de Gaston, and in another, by way of mortgage, to the defendants, Yates and Mathews.
There was then no reason for making these persons parties to the suit. Their presence was unnecessary to determine any of the rights which the complainant sought. Her object was to remove the cloud upon her property, created by her husband’s deed to Simon; and the latter, therefore, and those claiming under him. were alone necessary for the complete adjudication of the questions raised by the allegations of the bill.
The demurrer was properly sustained for au improper joinder of parties, and the judgment is affirmed.